United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Piscataway, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1859
Issued: February 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2013 appellant, through his attorney, filed a timely appeal from a May 14,
2013 decision of the Office of Workers’ Compensation Programs (OWCP) affirming a prior
termination of his compensation.1 Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s wage-loss and
medical compensation benefits effective May 8, 2012 on the grounds that an accepted left knee
1

Counsel did not appeal a May 16, 2013 schedule award finding a 13 percent permanent impairment of the left
lower extremity due to status post lateral and medial meniscectomies. Therefore, the Board will not take jurisdiction
over the schedule award issue in the case.
2

5 U.S.C. § 8101 et seq.

injury had ceased without residuals; and (2) whether appellant established that he remained
disabled for work on or after May 8, 2012 due to an accepted left knee injury.
On appeal, counsel contends that the medical evidence supports continuing work-related
disability and that a second opinion physician’s reports are too equivocal to carry the weight of
the medical evidence. Alternatively, he asserts a conflict between appellant’s attending
orthopedic surgeon and the second opinion physician.
FACTUAL HISTORY
OWCP accepted that on March 4, 2010 appellant, then a 45-year-old letter carrier,
sustained a left knee contusion and lateral meniscus tear3 in an occupational motor vehicle
accident. He stopped work on March 4, 2010 and returned to full duty on April 19, 2010.
On January 14, 2011 Dr. Thomas Nordstrom, an attending Board-certified orthopedic
surgeon, performed an arthroscopic partial lateral meniscectomy on the left knee to repair a
lateral meniscal tear. OWCP authorized the procedure. Dr. Nordstrom released appellant to full
duty as of March 7, 2011.
In a June 21, 2011 report, Dr. Nordstrom related appellant’s complaints of pain and
swelling while walking his mail route. A July 7, 2011 MRI scan showed a new posterior horn
tear of the medial meniscus. On August 22, 2011 Dr. Nordstrom performed partial left medial
and lateral meniscectomies, chondroplasty of the patella, and synovectomy with plica excision to
address scarring and synovitis. OWCP authorized the procedures. Dr. Nordstrom held appellant
off work. Appellant received wage-loss compensation for total disability beginning on
August 22, 2011.
A December 5, 2011 MRI scan showed “[f]indings suspicious for a small undersurface
tear in the posterior horn of the medial meniscus” including increased contrast extension into the
area. In a December 6, 2011 report, Dr. Nordstrom opined that the December 5, 2011 MRI scan
findings were consistent with “minimal anterior meniscal degeneration or an undersurface tear.”
He noted that appellant still had significant left knee pain but was regaining strength in physical
therapy. Dr. Nordstrom recommended repeat arthroscopy.
On February 29, 2012 OWCP obtained a second opinion from Dr. Jeffrey Lakin, a
Board-certified orthopedic surgeon, who reviewed the medical record and a statement of
accepted facts. On examination, he noted a full range of motion, minimal tenderness over the
medial femoral condyle, negative Lasegue’s and McMurray tests, no instability, an unremarkable
gait and 5/5 quadriceps and hamstring strength. Dr. Lakin opined that the accepted conditions
had “healed sufficiently to allow” appellant to return to full-duty work. He asserted that the
objective clinical findings did not support Dr. Nordstrom’s request for a third arthroscopic
procedure.

3

A May 28, 2010 magnetic resonance imaging (MRI) scan of the left knee showed a lateral meniscus tear, small
Baker’s cyst and minimal cartilage loss at the patella.

2

OWCP requested that Dr. Lakin submit a supplemental report addressing whether the
December 5, 2011 MRI scan demonstrated residuals of the accepted left knee injury and whether
further treatment was warranted. Dr. Lakin provided a March 16, 2012 report stating that
appellant had no clinical signs of a meniscal tear and did not require additional left knee surgery.
He explained that the negative McMurray test was “not consistent with a meniscal injury” and
that appellant did not report true locking of the knee. Dr. Lakin noted that the increased signal in
the posterior horn observed on December 5, 2011 MRI scan was not clinically significant and
could be related to postoperative changes. He opined that appellant had “no subjective or
objective findings consistent with a meniscal tear that would require surgical intervention.”
Dr. Lakin reiterated that appellant could return to full-duty work as he had excellent motion and
strength and the knee was “clinically asymptomatic,” without “significant subjective complaints
that correlate with [his] objective findings.”
By notice dated April 4, 2012, OWCP advised appellant that it proposed to terminate his
wage-loss and medical benefits on the grounds that the accepted left knee injury had ceased
without residuals, based on Dr. Lakin’s opinion as the weight of the medical evidence.
Appellant’s counsel responded by April 20 and May 3, 2012 letters, contending that
Dr. Lakin’s report was not sufficiently rationalized to establish that the accepted left knee injury
had resolved without residuals. Alternatively, he asserted a conflict between Dr. Lakin and
Dr. Nordstrom. Counsel submitted an April 11, 2012 report from Dr. Nordstrom noting good leg
strength and that appellant walked “reasonably well.” Dr. Nordstrom explained that it was “hard
for [him] to say [appellant] needs a surgery definitively.” However, appellant had recovered
only “70 [to] 75 percent” and felt that he was not fully functional. Dr. Nordstrom released
appellant to return to work with no restrictions.
By decision dated May 8, 2012, OWCP terminated appellant’s wage-loss and medical
compensation benefits, effective that day, based on Dr. Lakin’s opinion that the accepted left
knee injuries had ceased without residuals or any disability for work.
In a May 14, 2012 letter, appellant’s counsel requested an oral hearing, later changed to a
request for review of the written record. He asserted that there was a conflict of medical
evidence between Dr. Lakin, for the government, and Dr. Nordstrom, for appellant. Counsel
submitted a May 23, 2012 report from Dr. Nordstrom, noting that appellant had returned to fulltime limited duty, walking two to four hours per day. As appellant complained of left knee pain
and stiffness after three hours of walking, Dr. Nordstrom opined that appellant should be placed
on permanent limited duty.
By decision dated October 15, 2012, an OWCP hearing representative affirmed the
May 8, 2012 termination, finding that Dr. Lakin’s report continued to represent the weight of the
medical evidence. The hearing representative found that Dr. Lakin explained unequivocally that
appellant’s accepted left knee injury resolved without residuals. In contrast, Dr. Nordstrom
noted that appellant might need additional surgery based on minimal clinical findings.
On December 6, 2012 appellant claimed a schedule award. In support of his claim, he
submitted a September 26, 2012 report from Dr. Nicholas P. Diamond, an attending osteopath
Board-certified in orthopedics and family practice, who related appellant’s complaints of chronic

3

left knee pain and stiffness. Dr. Diamond noted that appellant walked with an intermittent limp.
On examination, he noted tenderness over the patella, at the medial joint space, medial femoral
condyle and medial patellar facet. Apley’s, drawer, Lachman’s, McMurray’s, patellar
apprehension and inhibition signs were negative. Dr. Diamond found crepitus in the medial joint
compartment and on patellofemoral compression. Range of motion was full, with pain.
Dr. Diamond found quadriceps and gastrocnemius strength at 4/5. He diagnosed status post
arthroscopic subtotal lateral meniscectomy, status post medial and lateral meniscectomy with
synovectomy and plica excision for scarring and synovitis, and a retear of the anterior horn of the
medial meniscus confirmed on MRI scan and on clinical examination. Referring to Table 16-3,
page 509 of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).4 Dr. Diamond found 13 percent impairment of the
left lower extremity due to postsurgical status, findings on examination and clinical history. He
noted that appellant attained maximum medical improvement as of September 26, 2012.
In a November 19, 2012 letter, Dr. Nordstrom concurred with Dr. Diamond’s
determination of 13 percent impairment of the left leg. An OWCP medical adviser reviewed
Dr. Diamond’s report on December 17, 2012 and concurred with the 13 percent impairment
rating.
In a February 11, 2013 letter, appellant’s counsel requested reconsideration. He asserted
that Dr. Diamond’s impairment rating established continuing work-related residuals.
By decision dated May 14, 2013, OWCP denied modification of the May 8, 2012
termination decision on the grounds that the additional evidence submitted was insufficient to
warrant modification. It found that Dr. Diamond’s September 26, 2012 report did not support a
causal relationship between the objective findings in the left knee and the accepted injury “or
inability to return to work full time/full duty.”
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.7 To terminate authorization for medical treatment,

4

Table 16-3, pages 509-11 of the sixth edition of the A.M.A., Guides is entitled “Knee Regional Grid -- Lower
Extremity Impairments.”
5

Bernadine P. Taylor, 54 ECAB 342 (2003).

6

Id.

7

Roger G. Payne, 55 ECAB 535 (2004).

4

OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.8
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a left knee contusion and lateral meniscus tear.
Appellant underwent a partial lateral meniscectomy on January 14, 2011 and partial medial and
lateral meniscectomies on August 22, 2011. Dr. Nordstrom, an attending Board-certified
orthopedic surgeon, opined that, although appellant still had subjective pain and stiffness as of
April 11, 2012, he could resume full-duty work. OWCP terminated appellant’s wage-loss and
medical benefits effective May 8, 2012 on the grounds that the accepted left knee injuries had
ceased without disabling residuals, based on the second opinion provided by Dr. Lakin, a Boardcertified orthopedic surgeon.
On appeal, counsel asserts that Dr. Lakin’s opinion was too equivocal to carry the weight
of the medical evidence. Dr. Lakin provided February 29 and March 16, 2012 reports explaining
that the December 5, 2011 MRI scan finding of a possible undersurface tear in the posterior horn
of the medial meniscus was of no clinical significance. He noted that the very minimal findings
on clinical examination, coupled with a negative McMurray’s test, were inconsistent with a
meniscal injury. Dr. Lakin found appellant able to resume full-duty work as the accepted
injuries had resolved. The Board finds that Dr. Lakin’s reports set forth detailed reasoning,
based on the complete medical record and statement of accepted facts, supporting that the
accepted left knee injuries had resolved.9
Counsel also contends that Dr. Lakin’s opinion created a conflict with that of
Dr. Nordstrom, an attending Board-certified orthopedic surgeon, opined that a December 5, 2011
MRI scan showed either minimal meniscal deterioration or an undersurface tear. Dr. Nordstrom
did not definitively diagnose a meniscal tear. On December 6, 2011 he recommended a third
arthroscopy. However, Dr. Nordstrom changed his opinion on April 11, 2012, stating that
surgery was not definitively necessary. Although he commented that appellant was perhaps 75
percent recovered, he did not specify which objective findings supported that appellant had not
fully recovered. Dr. Nordstrom also released appellant to full duty. The Board finds that the
equivocal nature of Dr. Nordstrom’s opinion diminishes its probative quality. It is not of
sufficient weight to create a conflict with that of Dr. Lakin.10 Therefore, OWCP properly
terminated appellant’s compensation effective May 8, 2012 based on Dr. Lakin’s opinion.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of benefits clearly warranted by the evidence, the
burden for reinstating compensation benefits shifts to the claimant. In order to prevail, the
claimant must establish by the weight of reliable, probative and substantial evidence that he or
8

Pamela K. Guesford, 53 ECAB 726 (2002).

9

Conard Hightower, 54 ECAB 796 (2003).

10

Solomon Polen, 51 ECAB 341 (2000).

5

she had an employment-related disability that continued after termination of compensation
benefits.11 For conditions not accepted by OWCP as being employment related, it is the
employee’s burden to provide rationalized medical evidence sufficient to establish causal
relation.12 The fact that a condition’s etiology is unknown or obscure neither relieves appellant
of the burden of establishing a causal relationship by the weight of the medical evidence, nor
shifts the burden of proof of OWCP to disprove an employment relationship.13
ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained a left knee contusion and lateral meniscus tear
on March 4, 2010. At the time of these injuries, he was a letter carrier. Appellant stopped work
on August 22, 2011 and did not return. By May 8, 2012 decision, OWCP terminated his wageloss and medical compensation effective that day on the grounds that the accepted injuries had
ceased without residuals. The burden now shifts to appellant to demonstrate that he continued to
be disabled for work on and after May 8, 2012 due to the accepted March 4, 2010 left knee
injuries.14
Pursuant to a February 11, 2013 request for reconsideration, counsel asserted that prior
reports from Dr. Nordstrom and a September 26, 2012 impairment rating by Dr. Diamond, an
osteopathic physician Board-certified in orthopedics and family practice, established continuing
disability for work. In a May 23, 2012 report, Dr. Nordstrom noted that appellant had returned
to full-time work with walking limited to four hours per day. He recommended permanent work
restrictions based on appellant’s subjective symptoms. However, Dr. Nordstrom did not find that
appellant was disabled for work due to objective residuals of the accepted left knee injuries.
Dr. Diamond provided a September 26, 2012 impairment rating finding 13 percent impairment
of the left leg due to appellant’s status post partial medial and lateral meniscectomies under the
sixth edition of the A.M.A., Guides. However, he did not find appellant totally disabled for work
and did not provide sufficient medical rationale with regard to why any continuing condition or
degree of disability was attributable to appellant’s employment. OWCP denied modification by
decision dated May 14, 2013, finding that Dr. Lakin’s opinion continued to represent the weight
of the medical evidence.
The Board finds that OWCP properly found that appellant did not establish a continuing
disability for work on and after May 8, 2012, based on Dr. Lakin’s opinion as second opinion
physician. Dr. Lakin provided a detailed report, based on a complete and factual medical
history, explaining the objective criteria supporting his opinion that the accepted injuries had
ceased without residuals. Therefore, OWCP correctly accorded Dr. Lakin’s opinion the weight

11

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101 (1992).

12

Alice J. Tysinger, 51 ECAB 638 (2000).

13

Judith J. Montage, 48 ECAB 292, 294-95 (1997).

14

Virginia Davis-Banks, supra note 11.

6

of the medical evidence.15 Neither Dr. Nordstrom nor Dr. Diamond identified objective residuals
of the accepted injuries that would disable appellant for work on and after May 8, 2012.
On appeal, counsel contends that the medical evidence supports continuing work-related
disability on and after May 8, 2012. However, as stated above, the medical record does not
demonstrate that appellant was disabled for work on and after May 8, 2012 due to the accepted
left knee injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s medical and wage-loss
compensation benefits effective May 8, 2012 on the grounds that an accepted left knee injury
ceased without residuals. The Board further finds that appellant has not established that he was
disabled for work on and after May 8, 2012 due to the accepted left knee injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2013 is affirmed.
Issued: February 5, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
15

Anna M. Delaney, 53 ECAB 384 (2002).

7

